USCA11 Case: 20-14271      Date Filed: 05/06/2021   Page: 1 of 2



                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-14271
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:17-cr-20701-MGC-4

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                             versus

JORGE CONTINO VALHUERDIS,


                                                          Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (May 6, 2021)

Before WILLIAM PRYOR, Chief Judge, WILSON and LAGOA, Circuit Judges.

PER CURIAM:

      Jorge Valhuerdis, a federal prisoner, appeals pro se the denial of his motion

to compel trial counsel to supply a copy of the criminal case record. The government
           USCA11 Case: 20-14271         Date Filed: 05/06/2021     Page: 2 of 2



moves for a summary affirmance and to stay the briefing schedule. The government

argues that Valhuerdis has abandoned any argument that he could have made

challenging the denial of his motion. “[W]e read briefs filed by pro se litigants

liberally,” but Valhuerdis fails to mention, let alone contest the denial of, his motion

to compel in his brief on appeal, so we deem that issue abandoned. See Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008). Because the “position [of the United

States] . . . is clearly right as a matter of law so that there [is] no substantial question

as to the outcome of the case,” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,

1162 (5th Cir. 1969), we grant the motion for summary affirmance and dismiss as

moot the motion to stay the briefing schedule.

       We AFFIRM the denial of Valheurdis’s motion to compel, and we DISMISS

as moot the motion to stay the briefing schedule.




                                             2